19-4111
     Ferreiras v. Garland
 1                                            IN THE



 2                United States Court of Appeals
 3                            For the Second Circuit
 4                                           ________

 5                                      AUGUST TERM, 2020
 6
 7                                 ARGUED: NOVEMBER 23, 2020
 8                                 DECIDED: FEBRUARY 17, 2022
 9
10                                          No. 19-4111
11

12                 ANDY PABEL FERREIRAS VELOZ, AKA ANDY FERREIRAS,
13                                                                      Petitioner-Appellant,
14
15                                               v.
16
17              MERRICK B. GARLAND, UNITED STATES ATTORNEY GENERAL,
18                                                                      Respondent-Appellee.
19                                           ________
20
21       On Petition for Review of a Final Decision of the Board of Immigration Appeals.
22
23                                           ________
24
25   Before: CALABRESI and SULLIVAN, Circuit Judges. *
26                                           ________




     *Judge Robert A. Katzmann, who was a member of the original panel in this case, died
     while the New York Court of Appeals was considering whether to grant certification.
     This appeal is decided by the two remaining members of the panel, who are in
     agreement. See 2d Cir. IOP E(b).
     19-4111
     Ferreiras v. Garland

 1          Petitioner Andy Ferreiras sought review of a final order of removal from

 2   the Board of Immigration Appeals (BIA). The BIA found Petitioner removable as

 3   a noncitizen convicted of two or more crimes involving moral turpitude. It did so

 4   based on its determination that New York petit larceny constitutes such a crime.

 5   This Court certified to the New York Court of Appeals the question of whether

 6   an intent to “appropriate” property under New York Penal Law § 155.00(4)(b)

 7   requires an intent to deprive the owner of his or her property either permanently

 8   or under circumstances where the owner’s property rights are substantially

 9   eroded. In so certifying, we explained that, if the New York Court of Appeals

10   declined to accept certification, this Court would likely answer the question in

11   the affirmative. The New York Court of Appeals declined, and so this Court

12   decides that, as a matter of New York law, New York petit larceny requires an

13   intent to deprive the owner of his or her property either permanently or under

14   circumstances where the owner’s property rights are substantially eroded. As

15   such, it is categorically a crime involving moral turpitude, and the petition for

16   review is denied.

17




                                            1
     19-4111
     Ferreiras v. Garland

 1             ADAM AMIR & NOAH A. LEVINE, Wilmer Cutler Pickering Hale and Dorr

 2                LLP, New York, NY for Petitioner-Appellant.


 3             ETHAN P. DAVIS, Acting Assistant Attorney General – Civil Division

 4                (Cindy Ferrier, Assistant Director, Sarai M. Aldana, Trial Attorney,

 5                Office of Immigration Litigation, Civil Division, Department of

 6                Justice, on the brief), Washington, DC for Respondent-Appellee.


 7

 8   CALABRESI, Circuit Judge:

 9          The issue in this case is whether New York petit larceny, N.Y. Penal Law

10   § 155.25, is categorically a “crime involving moral turpitude” (CIMT) such that a

11   noncitizen twice convicted of that crime is deportable. See 8 U.S.C.

12   § 1227(a)(2)(A)(ii). Answering that question requires us to define with certainty

13   how broad the elements of New York petit larceny are. See, e.g., Moncrieffe v.

14   Holder, 569 U.S. 184, 190 (2013); Hylton v. Sessions, 897 F.3d 57, 60 (2d Cir. 2018). A

15   divided panel certified that further question to the New York Court of Appeals.

16   See Ferreiras Veloz v. Garland, 999 F.3d 798, 805 (2d Cir. 2021). In certifying, we

17   also indicated that if the Court of Appeals declined certification, we would likely

18   conclude that New York petit larceny constitutes a CIMT. Id. at 804. The New


                                               2
     19-4111
     Ferreiras v. Garland

 1   York high court declined, and so we now answer accordingly. Because we find

 2   that New York has defined petit larceny narrowly, we conclude that it is

 3   categorically a CIMT, and so, we deny the petition for review.

 4                                   BACKGROUND

 5          As we explained in our previous opinion, Andy Ferreiras became a lawful

 6   permanent resident in 2011. Ferreiras Veloz, 999 F.3d at 801. On three separate

 7   occasions in 2017, he was convicted of New York petit larceny, and the

 8   Department of Homeland Security subsequently initiated removal proceedings,

 9   charging Mr. Ferreiras as a noncitizen “convicted of two or more crimes

10   involving moral turpitude . . . ,” 8 U.S.C. § 1227(a)(2)(A)(ii). The Immigration

11   Judge found that Mr. Ferreiras’s petit larceny convictions were CIMTs, and the

12   Board of Immigration Appeals (BIA) affirmed. See Ferreiras Veloz, at 801.

13          Mr. Ferreiras timely petitioned for review. As he had before the agency, he

14   claimed that New York petit larceny was categorically broader than the BIA’s

15   recent definition of CIMTs involving theft crimes. See id. In particular, he argued

16   that a person may be convicted of larceny under New York law where that

17   person merely “dispose[s] of the property [of another] for the benefit of oneself

18   or a third person,” N.Y. Penal Law § 155.00(4). And such “dispos[al]” need not



                                             3
     19-4111
     Ferreiras v. Garland

 1   involve “an intent to deprive the owner of his property either permanently or

 2   under circumstances where the owner’s property rights are substantially

 3   eroded,” as the BIA had said was necessary for a theft crime to be a CIMT. See

 4   Matter of Diaz-Lizarraga, 26 I. & N. Dec. 847, 853 (B.I.A. 2016).

 5          When we first considered this case, we were divided on how clear New

 6   York decisional law was. The dissenting judge believed that New York clearly

 7   defined petit larceny sufficiently narrowly so that it fit within the BIA’s

 8   definition of CIMT for theft crimes. See Ferreiras Veloz, 999 F.3d at 805–08

 9   (Sullivan, J., dissenting). The majority, though, had doubts and so deemed it

10   advisable to ask the New York Court of Appeals, by certification, whether “an

11   intent to ‘appropriate’ property under New York Penal Law § 155.00(4)(b)

12   require[s] an intent to deprive the owner of his or her property either

13   permanently or under circumstances where the owner’s property rights are

14   substantially eroded.” Id. at 804 (majority opinion). The majority further

15   explained that, should the New York Court of Appeals choose not to accept

16   certification, “we would likely hold that [New York Penal Law] § 155.00

17   conforms to the BIA’s definition of a CIMT, and does require an intent to deprive




                                                4
     19-4111
     Ferreiras v. Garland

 1   owners of their property permanently, or in such a way that their property rights

 2   are ‘substantially eroded.’” Id.

 3          The New York Court of Appeals “after due deliberation, order[ed] and

4    adjudge[d] that certification of the question . . . in the particular circumstances of

5    this individual matter, is respectfully declined.” Letter on behalf of State of New

6    York Court of Appeals, Ferreiras Veloz v. Garland, No. 19-4111 (2d Cir. Sept. 14,

7    2021), ECF No. 142. So, now it is for us to recognize the consequences of that

8    declination.

9                                       DISCUSSION

10          To determine whether Mr. Ferreiras’s New York petit larceny convictions

11   make him subject to removal under 8 U.S.C. § 1227(a)(2)(A)(ii), we employ the

12   categorical approach. We take this approach because the relevant statute

13   “predicate[s] deportation on convictions, not conduct,” requiring us to “look[] to

14   the statutory definition of the offense of conviction.” Mellouli v. Lynch, 575 U.S.

15   798, 805 (2015) (internal quotations omitted); see also Moncrieffe, 569 U.S. 184, 190–

16   91. We therefore ask what conduct that “conviction of the state offense necessarily

17   involved.” Moncrieffe, at 190 (internal quotations omitted, emphasis added).

18   Under the categorical approach, for better or for worse, the noncitizen’s “actual



                                               5
     19-4111
     Ferreiras v. Garland

 1   conduct is irrelevant to the inquiry, as the adjudicator must presume that the

 2   conviction rested upon nothing more than the least of the acts criminalized

 3   under the state statute.” Mellouli, at 805 (internal quotations omitted). As a result,

 4   our focus is only on whether a given state crime, “by definition,” falls within the

 5   “category of removable offenses defined by federal law.” Id.

 6          The categorical approach, moreover, requires that removal may be based

 7   only “on a legal certainty” concerning what the noncitizen was convicted of. See

 8   Mathis v. United States, 136 S. Ct. 2243, 2255 n.6 (2016) (internal quotation

 9   omitted). And such certainty is present only when a given state crime “qualif[ies]

10   as a predicate offense in all cases or none,” that is, categorically. Descamps v.

11   United States, 570 U.S. 254, 268 (2013); see Mathis, 136 S. Ct. at 2251 (“it is

12   impermissible for ‘a particular crime [to] sometimes count towards enhancement

13   and sometimes not’” (quoting Taylor v. United States, 495 U.S. 575, 601 (1990))

14   (alteration in Mathis)); cf. Moncrieffe, 569 U.S. at 194–95 (ambiguity on whether a

15   state crime falls within a given federal category means “the conviction did not

16   ‘necessarily’ involve facts that correspond to [the federal criterion]”).

17          In this case, the relevant federal category has been defined by the BIA. The

18   immigration statute as relevant here requires proof that Mr. Ferreiras had been



                                               6
     19-4111
     Ferreiras v. Garland

 1   “convicted of two or more crimes involving moral turpitude,” 8 U.S.C.

 2   § 1227(a)(2)(A)(ii). As the BIA currently interprets that term, “a theft offense is a

 3   crime involving moral turpitude if it involves an intent to deprive the owner of

 4   his property either permanently or under circumstances where the owner’s property

 5   rights are substantially eroded.” Diaz-Lizarraga, 26 I. & N. Dec. at 853 (emphasis

 6   added). 1

 7          That brings us to the question the categorical approach asks in this case.

 8   Does New York petit larceny, the state crime at issue here, categorically (that is,

 9   in all instances) require proof that an offender’s intent was “to deprive the owner

10   of his property either permanently or under circumstances where the owner’s

11   property rights are substantially eroded”? See id.

12          We certified this question to the New York Court of Appeals, indicating

13   that, absent a further decision from that court, we would likely hold that New

14   York law as expressed in the Court of Appeals’ prior decisions does not allow for




     1Prior to November 16, 2016, the BIA had long held that a theft offense qualified
     as a CIMT “only when a permanent taking is intended,” Wala v. Mukasey, 511
     F.3d 102, 106 (2d Cir. 2007) (internal quotation omitted). See Obeya, 884 F.3d 442,
     444–46 (2d Cir. 2018); Diaz-Lizarraga, 26 I. & N. Dec. at 849–51. Mr. Ferreiras does
     not challenge the validity of the BIA’s new definition.


                                              7
     19-4111
     Ferreiras v. Garland

 1   a conviction of larceny absent an intent at least substantially to erode the owner’s

 2   property rights. Ferreiras Veloz, 999 F.3d at 804–05; see also id. at 807–08 (Sullivan,

 3   J., dissenting). We would, in other words, read New York law to be that where

 4   the state was not able to prove at least such intent, defendants would be legally

 5   innocent of larceny. See People v. Jennings, 504 N.E.2d 1079, 1086–89 (N.Y. 1985). It

 6   was in this context that the New York Court of Appeals declined certification.

 7   And so, that is the result we now reach.

 8                                     CONCLUSION

 9          Accordingly, we today read New York law to be as we earlier indicated

10   that it most likely was: a person may not be convicted for New York larceny

11   absent an intent to deprive permanently or under circumstances where the

12   owner’s property rights are substantially eroded. And we therefore deny the

13   petition.




                                                8
     19-4111
     Ferreiras v. Garland

 1   GUIDO CALABRESI, Circuit Judge, concurring:

 2          I add a few words to explain 1) why the then-majority of this panel

 3   deemed it advisable to certify to the New York Court of Appeals the question

 4   described in our current majority opinion, and 2) why, at the same time, it

 5   indicated what our action would likely be should that court decline certification. 1

 6          As the current majority states, there were opinions of the New York Court

 7   of Appeals that suggested that New York petit theft requires proof of an

 8   offender’s intent to deprive the owner of his property either permanently or

 9   under circumstances where the owner’s property rights are substantially eroded

10   such that petit theft would categorically be a crime involving moral turpitude

11   (CIMT). 2 On the other hand, there were opinions of lower courts of New York




     1 The then-majority consisted of Judge Katzmann and me. Judge Sullivan did not
     believe certification necessary or appropriate and so dissented. While the
     certification was pending, Judge Katzmann died. Judge Sullivan and I, with the
     benefit of the Court of Appeals’ declination, now agree and form a new majority
     to decide the case.
     2 See People v. Jennings, 504 N.E.2d 1079, 1087 (N.Y. 1985) (“an intent temporarily

     to use property without the owner’s permission, or even an intent to appropriate
     outright the benefits of the property’s short-term use” would not amount to
     larcenous intent unless it was to use another’s property “for so extended a period
     or under such circumstances as to acquire the major portion of its economic value
     or benefit”) (emphasis in original); see also People v. Medina, 960 N.E.2d 377, 381–

                                              1
     19-4111
     Ferreiras v. Garland

 1   which did not seem to follow the Court of Appeals; these treated petit theft in a

 2   way that would mean that not all instances of the crime were CIMTs. 3 While

 3   these cases were not directly contrary to the New York Court of Appeals

 4   holdings, they were in sufficient tension with their holdings to cause the then-

 5   majority to be uncertain. In addition, the Connecticut Supreme Court had read

 6   identical language in an analogous Connecticut statute to allow theft convictions

 7   even for conduct that would not substantially erode the owner’s rights; in other

 8   words, it had upheld theft convictions for crimes that were not CIMTs. See State

 9   v. Wieler, 660 A.2d 740, 742 (Conn. 1995); see also Wala v. Mukasey, 511 F.3d 102,

10   107 (2d Cir. 2007).




     82 (N.Y. 2011); People v. Jensen, 654 N.E.2d 1237, 1239 (N.Y. 1995); People v.
     Blacknall, 472 N.E.2d 1034, 1034–35 (N.Y. 1984).
     3 See Ferreiras Veloz, 999 F.3d at 804 (discussing Appellate Division cases allowing

     for conviction apparently based only on temporary takings); People v. Wright, 816
     N.Y.S.2d 700 (Table), 2006 WL 1068656, at *3 (N.Y. Crim. Ct. Apr. 24, 2006)
     (allowing that person could be “convicted of a larceny even if evidence does not
     establish an intent to steal as long as he or she takes property belonging to another
     without the owner’s consent”) (emphasis added); People v. Kinfe, 43 N.Y.S.3d 768
     (Table), 2016 WL 4275781, at *1, 2 (N.Y. Crim. Ct. Aug. 12, 2016) (finding
     sufficient evidence of larcenous intent where defendant, in exchange for $20,
     provided an undercover officer with synthetic marijuana instead of the promised
     “two rocks inside some synthetic marijuana” without assessing value of
     synthetic marijuana or whether there was any erosion of owner’s property
     rights); see also Mathis v. United States, 136 S. Ct. 2243, 2251 (2016).

                                               2
     19-4111
     Ferreiras v. Garland

 1          Under the circumstances, the then-majority thought it wise to invite the

 2   New York Court of Appeals, if it wished, to speak further on the issue. On the

 3   other hand, because we did not wish unnecessarily to burden that court, we

 4   made a certification “raisonée,” indicating how we would likely decide the

 5   question if the Court of Appeals was satisfied with an interpretation of the petit

 6   theft statute that would clearly make that crime a CIMT. In that sense, we sought

 7   to put ourselves in the position of an Appellate Division of New York, which,

 8   having decided, is open to discretionary review by the New York Court of

 9   Appeals but whose judgment will stand if the Court of Appeals chooses not to

10   hear the case for whatever reason. See generally Mountain View Coach Lines, Inc. v.

11   Storms, 476 N.Y.S.2d 918, 919–20 (N.Y. App. Div. 1984); cf. Marchant v. Mead-

12   Morrison Mfg. Co., 169 N.E. 386, 391 (N.Y. 1929) (Cardozo, C.J.) (comparing denial

13   of motion for leave to appeal to denial of certiorari by U.S. Supreme Court).

14          The New York Court of Appeals by declining to accept certification has

15   given us the answer we sought and has done so very helpfully in the briefest of

16   time, just two months.




                                              3
    19-4111
    Ferreiras v. Garland

1          For these reasons, what remains of the previous majority happily agrees

2   with the previous dissent and not only joins but writes the panel’s new majority

3   opinion.




                                            4